Citation Nr: 1019837	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to a rating higher than 20 percent for a 
bilateral hearing  loss for the period prior to August 11, 
2007.

3.  Entitlement to a rating higher than 20 percent for a 
bilateral hearing  loss since August 11, 2007.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975, and from May 1975 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of December 2006, May 2008, and 
September 2008, by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Waco, Texas.  The December 2006 
rating decision granted a 20 percent rating for the bilateral 
hearing loss, effective August 2006.  The May 2008 rating 
decision denied entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders, and the September 2008 rating decision, in 
pertinent part, denied service connection for Meniere's 
syndrome.

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The hearing record was held open for 60 days for submission 
of additional evidence.  No additional evidence was received.

The issue of entitlement to a rating higher than 20 percent 
for bilateral hearing loss since August 11, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  For the period prior to August 11, 2007, the Veteran's 
bilateral hearing loss manifested with an exceptional pattern 
of hearing impairment.  The right ear hearing loss manifested 
at Roman Numeral Level V, and the left ear at Roman Numeral 
Level IV.

2.  The preponderance of the competent evidence is against 
finding that the Veteran is not unable to obtain and maintain 
substantially gainful employment due solely to his service-
connected disabilities.

3.  The preponderance of the probative evidence is against 
finding that Meniere's syndrome disorder is related to an in-
service disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent 
for a bilateral hearing loss prior to August 11, 2007, were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  The requirements for a total disability evaluation based 
on individual unemployability due to service connected 
disorders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.340, 4.1, 4.7, 4.16.

3.  Meniere's syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the initial 
decisions, VA notified the Veteran in September 2006 and July 
2008 correspondence, as well as an August 2008 statement of 
the case, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
ratings and effective dates are assigned.  The Board finds 
that VA has complied with the notice requirements of the 
VCAA.  See 38 C.F.R. § 3.159(b)(1).
 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  The Board notes the Veteran was 
not afforded a VA examination for his service connection 
claim.  The evidence of record shows, however, that there was 
no violation of the duty to assist.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added)  The threshold for the 
duty to get an examination is rather low.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The preponderance of the medical evidence of record shows 
there is no current diagnosis of Meniere's disease or other 
ear disorder.  A March 2006 VA outpatient entry notes 
unspecified otitis media.  Notably, examination of the 
Veteran's head, eye, ears, nose, and throat revealed normal 
findings.  He was prescribed ear drops for ear pain, but 
there is no documented finding or diagnosis of an ear 
infection or other ear pathology or symptoms.  The Veteran 
noted at the hearing that he also saw a private physician, 
and the undersigned advised the Veteran that the record would 
be held open to allow him to obtain any related records.  The 
Veteran was advised to secure a medical nexus opinion.  As 
noted in the Introduction, no additional records were 
received.  Thus, the low threshold notwithstanding, the 
requirement for a VA examination for the Meniere's syndrome 
claim was not triggered.  See 38 C.F.R. § 3.159(c)(4).
  
The Veteran was provided the opportunity to present pertinent 
evidence and testimony throughout the claims process.  There 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of  this 
adjudication, and the Board may address the merits of the 
appeal.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Id. at 594.  
Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nonetheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

Historically, a December 2005 rating decision granted service 
connection for bilateral hearing loss and assigned an initial 
10 percent rating, effective June 2005.  VA received the 
Veteran's current claim for an increase in August 2006.

The September 2006 audio examination report notes the 
Veteran's hearing loss manifested as follows: Right ear: 500 
Hertz (Hz), 30 decibels (db); 1000 Hz, 55 db; 2000 Hz, 60 db; 
3000 Hz, 75 db; 4000 Hz, 75 db; for an average of 66 db.  
Speech recognition was 92 percent.  Left ear: 500 Hz, 20 db; 
1000 Hz, 20 db; 2000 Hz, 70 db; 3000 Hz, 75 db; 4000 Hz, 75 
db; for an average of 60 db.  Speech recognition was 96 
percent.  The examiner noted the Veteran's right ear 
presented a mild sloping to severe sensorineural hearing loss 
from 500 through 8000 Hz, and the left ear presented a 
steeply sloping to severe sensorineural hearing loss from 
2000 through 8000 Hz.

As noted, the December 2006 rating decision assigned a 20 
percent rating, effective August 2006.  The Veteran asserted 
in his July 2007 substantive appeal (VA 9) that the speech 
recognition test was not administered properly.  The 
appellant alleged that when he told the examiner he could not 
hear a word clearly, the examiner told him he had to respond 
nevertheless.  The Veteran asserted that caused him to be 
rated lower than his bilateral hearing loss warranted.  The 
RO hearing officer arranged another examination.

The August 2007 audio examination report notes hearing loss 
manifested as follows: Right ear: 500 Hz, 30 db; 1000 Hz, 55 
db; 2000 Hz, 60 db; 3000 Hz, 75 db; 4000 Hz, 75 db; for an 
average of 66 db.  Speech recognition was 88 percent.  Left 
ear: 500 Hz, 20 db; 1000 Hz, 20 db; 2000 Hz, 70 db; 3000 Hz, 
75 db; 4000 Hz, 75 db; for an average of 60 db.  Speech 
recognition was 88 percent.  The examiner diagnosed a mild 
sloping to severe right ear sensorineural hearing loss from 
500 through 8000 Hz, and a steeply sloping to severe left ear 
sensorineural hearing loss from 2000 through 8000 Hz.

Both examination reports show the right ear to have 
manifested at 55 db or higher at 1000 - 4000 Hz, see 
38 C.F.R. § 4.86(a), and the left ear manifested at 30 Hz or 
less at 1000 Hz and at 70 db at 2000 Hz.  See 38 C.F.R. 
§ 4.86(b).  As a result, the Veteran's bilateral hearing loss 
manifests with an exceptional pattern of hearing loss.  See 
38 C.F.R. § 4.86.

The only significant difference between the results of the 
2006 and 2007 examination was the speech recognition score.  
As noted, in August 2007 speech recognition was 88 percent in 
each ear, as compared to 92 and 96 percent in 2006.  The 
August 2007 examination report notes the examiner observed 
that there was no impropriety in the fact the Veteran was 
told or encouraged to guess at a word he did not hear 
clearly, as that is a standard practice in audiology.  When 
he did not guess, his speech recognition was 24 percent in 
the right ear and 28 percent in the left ear.  After 
counseling and a small increase of 10 db in the loudness of 
the Maryland CNC presentation, the Veteran achieved 88 
percent in each ear.

The Board finds the results of the September 2006 audio 
examination are valid and adequate for rating purposes.  
Further, in light of the fact the Veteran's hearing loss 
manifested with an exceptional pattern, his speech 
recognition score has no impact on his Roman Level, as Table 
VIA is based solely on the puretone threshold average.  See 
38 C.F.R. §§ 4.85, 4.86.  Table VIA provides that the right 
ear average of 66 db is at Roman Numeral Level V, and the 
left ear average of 60 db is at Roman Numeral Level IV.  As 
provided in the rating criteria, since the exceptional 
pattern of hearing impairment of the left ear is due to the 
db levels at 1000 and 2000 Hz, the Roman Numeral Level for 
the left ear is elevated to Roman Numeral Level V.  38 C.F.R. 
§ 4.86(b).  Table VII shows Roman Numeral Level V for the 
better, left, ear and Roman Numeral V for the poorer, right, 
ear intersect at the 20 percent rate.  Therefore, the 
Veteran's hearing loss more nearly approximates the assigned 
20 percent for the period prior to August 11, 2010.  
38 C.F.R. §§ 4.1, 4.7, 4.86, Diagnostic Code 6100.  The 
benefit sought on appeal is denied.  The Board addresses 
extraschedular considerations below.

Individual Unemployability

Along with his substantive appeal, the Veteran submitted 
excerpts from the rating criteria which addressed a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  He also submitted excerpts 
concerning special monthly compensation.  The September 2008 
rating decision denied entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another and due to being housebound.  The Veteran did not 
appeal that part of the September 2008 rating decision.

Governing Law and Regulation

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

Analysis

The Veteran is service connected for his bilateral hearing 
loss, currently rated as 20 percent disabling, and for 
tinnitus, currently rated as 10 percent disabling.  His total 
combined rating is 30 percent, which is below the minimum 
total combined rating of 70 percent for more than one 
disability.  Further, his service-connected disabilities also 
do not meet the requirement that at least one disability is 
rated at 40 percent.  As a result, he does not meet the 
requirements for consideration of a total disability 
evaluation based on individual unemployability due to service 
connected disorders on a schedular basis.  See 38 C.F.R. 
§ 4.16(a).

Although the Veteran does not meet the requirements for 
schedular considerations, it is the established policy of the 
Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In determining whether a claimant is entitled to total 
disability evaluation based on individual unemployability due 
to service connected disorders for compensation purposes, 
neither the claimant's non-service-connected disabilities nor 
his or her advancing age may be considered.  38 C.F.R. § 
3.341(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
For a veteran to prevail on a total disability evaluation 
based on individual unemployability due to service connected 
disorders claim, it is necessary that the record reflect some 
factor which places the claimant's case in a different 
category than other veterans with an equal rating of 
disability.  Van Hoose v. Brown, 4 Vet. App. at 363.

The United States Court of Appeals For Veterans Claims has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a total disability evaluation based on individual 
unemployability due to service connected disorders rating 
under 38 C.F.R. § 4.16(b) in the first instance, but must 
first refer the claim to the Director, Compensation and 
Pension Service for initial extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001); see also 
38 C.F.R. § 3.321(b)(1).  There is no prohibition against the 
Board denying entitlement to an extraschedular rating.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Neither the statement of the case or supplemental statement 
of the case notes the RO considered extraschedular 
consideration.  That omission, however, does not prevent the 
Board from determining if referral for extraschedular 
consideration is indicated by the evidence of record.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The essential issue is whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from nonservice-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the Veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose.

The Veteran has been unemployed since 2004.  He asserts he 
should receive a total rating because he in fact lost his job 
because his hearing loss caused him to talk in a loud voice.  
As a result, he asserts, people thought he was shouting or 
yelling at them.  Medical and other records in the claims 
file, however, note the Veteran became unemployed when his 
employer unexpectedly went bankrupt-not due to his hearing 
loss or tinnitus.

He applied for VA Vocation and Rehabilitation in 2006.  The 
Veteran noted that his hearing loss and tinnitus rendered him 
unable to use a phone, cell phone, or pager; that he had 
ringing in his ears, and because he "heard voices."  He 
also noted on his application that he often talked loud to 
people.  The VA counselor found the Veteran had significant 
impairment due to his disabilities, and he had not overcome 
them.  There is no indication, however, that the Veteran's 
hearing loss and tinnitus were the main factors in his 
employability.

The Veteran's last employment was with a company that removed 
asbestos.  His prior work history required climbing, bending, 
crawling, as essential elements.  The Veteran's nonservice-
connected disabilities include gout and knee disorders, the 
latter of which required draining of fluid.  In addition to 
his physical limitations, the VA Vocation and Rehabilitation 
assessment noted that while the Veteran also had educational 
and training deficiencies, he had to ability to prepare for, 
obtain, and retain employment.  Among the disadvantages 
listed by the counselor were a criminal history, chronic 
pain, and possible age and racial discrimination.

In July 2006, the Veteran was awarded benefits administered 
by the Social Security Administration due to gout and 
hypertension, effective November 2005.  The appellant is not 
service connected for either gout or hypertension.  In light 
of the fact that there are significant differences in the 
definition of disability under the Social Security 
Administration and VA systems, Social Security Administration  
determinations are not binding on VA.  Holland v. Brown, 6 
Vet. App. 443, 448 (1994).  But since there are also 
significant similarities between the two systems,  the Board 
must provide the basis for disagreeing with or not accepting 
a finding of disability by the Social Security 
Administration.  Id.

The distinguishing basis is plain on the face of the 
findings.  The Social Security Administration award was based 
on two nonservice-connected disabilities.  His hearing loss 
and tinnitus played no part in the award.  Thus, an award 
based on nonservice connected factors has no impact on the 
Board's analysis.  In sum, the evidence of record shows no 
exceptional impact of the Veteran's hearing loss and tinnitus 
on his employability.  Even during his active service, the 
service treatment records note an examiner's comment that the 
Veteran spoke loudly as persons with hearing loss are prone 
to do.  Consequently, the Board finds referral for 
consideration of a total disability evaluation based on 
individual unemployability due to service connected disorders 
on an extraschedular basis is not indicated.  38 C.F.R. 
§ 3.321(b)(1), 4.16(b).  The benefit sought on appeal is 
denied.  The Board notes that, in as much as the evidence of 
record does not show the Veteran is deaf, and he does not 
manifest with the loss of limb or the use thereof, there is 
no factual basis for consideration of special monthly 
compensation.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

Service Connection Claim

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Veteran seeks entitlement to service connection for 
Meniere's syndrome.  At the hearing he noted having ear pain 
when his hearing aids were removed, and needing to 
continuously use ear drops.  He denied drainage or purulent 
discharge from either ear.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
dizziness, vertigo, or ear-related symptoms.  The Board notes 
that those instances where the Veteran complained of upper 
respiratory symptoms, examination revealed his ears as 
normal.  Reports Of Medical Examination through 1975 for 
continued service note the ears were assessed as normal.

VA outpatient treatment records note one instance in June 
2006 of unspecified otitis media, but the examination 
revealed normal ears.  VA records also note the Veteran is 
prescribed ear drops for left ear pain.  There is no 
competent evidence of a link between Meniere's and either 
active service or hearing aid use.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

As noted earlier, the record was held open so the Veteran 
could obtain any relevant records from his private physician 
and a medical nexus opinion, but no additional evidence was 
received.  There is no evidence VA was asked to obtain the 
evidence.

In the absence of medical evidence of a current diagnosis of 
Meniere's syndrome or other chronic ear disorder, the Board 
is constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303.  The benefit sought on 
appeal is denied.




ORDER

Entitlement to a rating higher than 20 percent for bilateral 
hearing loss for the period prior to August 11, 2007, is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
due to service-connected disabilities, to include on an 
extraschedular basis, is denied.

Entitlement to service connection for Meniere's syndrome is 
denied.


REMAND

At the hearing the Veteran asserted his bilateral hearing 
loss had worsened in severity since the last VA examination 
on August 10, 2007.  Although a layman, the Veteran is 
competent provide evidence as to the difficulty in hearing he 
experiences.  See 38 C.F.R. § 3.159(a)(2).  The Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated him for a bilateral hearing loss 
since August 11, 2007.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the AMC/RO 
shall arrange an audiological examination 
of the Veteran to determine the current 
severity of his bilateral hearing loss.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review as part of the examination.  The 
examiner must specifically comment whether 
the voices the Veteran reports hearing are 
due to his service-connected bilateral 
hearing loss, tinnitus, or whether they are 
due to some other cause.  (N.B.  VA 
outpatient treatment records note that the 
appellant has received care for 
depression.)  Should the examiner advise 
he/she is not qualified to make that 
determination, the AMC/RO shall refer the 
claims file to an appropriate examiner.  
Should that examiner advise an opinion 
cannot be rendered without an examination, 
the AMC/RO shall arrange the examination.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, AMC/RO 
must implement corrective procedures at 
once.

5.  Then review the Veteran's claim de novo 
for the period beginning August 11, 2007, 
forward, in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


